DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the scanner recited in claim 32 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 23, 24, 29, 31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano et al (US 6,002,118) in view of Ishikawa et al (US 7,156,277) and Sperrer (US 2015/0266073). 
Kawano shows the system claimed including a thermal forming assembly (I and II) with a heating head (24) to generate heat in a heated region on a surface of a metal plate, a position device that secures and moves the thermal forming assembly along a support structure (14/11/12) wherein the position device positions the thermal forming assembly relative to the surface of the metal plate, and an automated control system (45) that controls the heating head to bring the metal plate to a desired heating temperature including desired uniform heating of the heated plate. Also see column 8, lines 5-28. But, Kawano does not show a temperature sensor retained by the thermal forming assembly wherein the temperature sensor monitors a temperature of a heated region of the metal plate wherein the automated control system controls a position of the thermal forming assembly based on the temperature. 
Ishikawa shows it is known to provide a temperature sensor (23) that is retained or attached to a thermal forming assembly/stand, which includes a heating head (21), wherein the thermal forming assembly/stand is movable and rotatable with respect to a metal plate/workpiece (1,2) wherein the temperature sensor being fixed to the thermal forming assembly/stand remains with the thermal forming assembly when the thermal forming assembly/stand is moved relative to the workpiece. Ishikawa further shows a computing unit (44) that computes and outputs a current value to the heating head based on a temperature (temperature deviation) wherein the position or a movement of the heating head is further controlled via a moving/supporting stand. Also, see column 6, lines 51-58; column 8, lines 57-61; and, column 9, lines 23-50.
Sperrer shows it is known to provide an automated control system/device (13) that controls a position of a heating device (7, 12) based on a temperature of a workpiece (also, see para 0054-56).  
In view of Ishikawa and Sperrer, it would have been obvious to one of ordinary skill in the art to adapt Kawano with the automated control system to receive a temperature data from a temperature sensor so that the desired heating temperature of the metal plate can be predictably achieved by controlling the position or placement of the thermal forming assembly at the desired heating location of the metal plate where the desired manipulation of the metal shape can take place, and that the position of the thermal forming assembly is controlled based on the measured temperature to predictably prevent overheating.  
With respect to claim 24, Ishikawa shows controlling a moving speed of the heating head (21) based on the deviation value, which is based on a temperature deviation value, is reduced (also, see column 8, lines 57-61; and column 9, lines 29-43) wherein such control would predictably control the desired heating temperature of the metal plate of Kawamoto.  
With respect to claim 29, Sperrer further teaches for regulating and controlling the amount of intensity/energy to the heating device (para 0054) wherein the positioning of the thermal head would also be controlled so that the desired heating temperature can be provided to a desired heated region based on the temperature to achieve the desired/required heating temperature in Kawano.  
With respect to claims 31 and 33, Kawano teaches for providing a target shape as a part forming plan using the target shape as a model including a planned path/heating line wherein Kawano teaches for the automated control system to provide heating to shape the metal plate according to the model/target shape wherein such shaping would having been predictably achieved by controlling the amount of the energy as taught by Sperrer and traveling the heating line/path a number of time to form the desired shape as a matter of routine experimentations as the position of the thermal forming assembly is controlled and regulated as shown in Kawano.  
With respect to claim 34, Kawano shows a heating line determining unit (44) as a scanner that scans the metal plate as the determining unit determines if there is a variation or difference in the measured shape of the metal plate curvature compared to a target shape wherein the variation or difference, as an unexpected variation in the metal plate, is adjusted via the heating point  determining unit (41) that calculates the heating points to obtain a corrected metal shape. Also see column 12, lines 10-54.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over  Kawano in view of Ishikawa and Sperrer as applied to claims 23, 24, 29, 31, 33 and 34 and further in view of Godlin et al (US 3,770,256). 
Kawano in view of Ishikawa and Sperrer shows the system claimed except for the thermal forming assembly having a first thermal forming assembly and a second thermal forming assembly secured to the support structure as claimed. 
Godlin shows a thermal forming assembly having a first thermal forming assembly with its respective a first heating head (17) and a first positioning device (21), and a second thermal forming assembly with its respective second heating head (18) and a second positioning device (22) secured to a support structure (11) wherein the first and second thermal forming assembly are movable towards or away from each other, and they are also aligned along the support structure and thereby forming its respective heated line. 
In view of Godlin, it would have been obvious to one of ordinary skill in the art to adapt Kawano, as modified by Ishikawa and Sperrer, with the thermal forming assembly having a plurality of thermal forming assemblies which are movable from each other and provide a plurality of heated lines along a desired aligned path or any desired paths desired by the user to process a metal plate into the desired shape.  
With respect to claim 26, Ishikawa shows it is known to provide a plurality of sensors, including a plurality of temperature sensors (column 8, lines 18-25), provided to a thermal/heating device, and Kawano shows a cooling system (25, 30) retained by its thermal forming assembly. As Godlin shows the first and second forming assembly, it would have been obvious to adapt Kawano with the plurality of forming assemblies each with a plurality of first sensors, and a plurality of second sensors, wherein each of the first and second forming assemblies is controlled by the automated control system of Kawano to control the position of each of the first and second forming assembly based on the data, including the temperatures of the metal plate, to predictably control its heating thereof. 
Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Kawano in view of Ishikawa and Sperrer, as applied to claims 23, 24, 29, 31, 33 and 34 above and further in view of Mankame et al (US 2006/0156785). 
Kawano in view of Ishikawa and Sperrer shows the system claimed except for the temperature sensor being an infrared sensor. 
Mankame shows it is known to provide a non-contact temperature sensor that includes an infrared sensor. Also, see para [0109]. 
In view of Mankame, it would have been obvious to one of ordinary skill in the art to adapt Kawano, as modified by Ishikawa and Sperrer, with the temperature sensor being an infrared sensor which is known as a non-contact temperature sensor that would be suitable for the temperature sensor that is movable. 
With respect to claim 30, Mankame further discloses for suitable sensors including a sensor for measuring forces/pressures associated with processing a metal workpiece (also, see para [0108]) wherein such sensor would have predictably allow the automated control system to control the positioning of the thermal forming assembly to predictably allow the metal plate take a desired shape as known in the art. 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano in view of Ishikawa and Sperrer as applied to claims 23, 24, 29, 31, 33 and 34 above, and further in view of Theurer et al (US 4,430,946).  
 Kawano in view of Ishikawa and Sperrer shows the system claimed except for a mobile forming bed as claimed. 
Theurer shows a mobile bed that is capable of supporting heavy articles wherein the mobile forming bed includes wheels to move along a track. 
In view of Theurer, it would have been obvious to one of ordinary skill in the art to adapt Kawano, as modified by Ishikawa and Sperrer, with the mobile forming bed that is capable of carrying heavy articles including metal plates between a loading and unloading areas as a convenient means to transport the metal plates to the thermal forming assembly.
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano in view of Ishikawa and Sperrer as applied to claims 23, 24, 29, 31, 33 and 34 above, and further in view of Johansson (US 2002/0019681). 
 Kawano in view of Ishikawa and Sperrer shows the system claimed except for a scanner that reads an identifier of the metal plate. 
Johansson shows it is known to provide an identifier for metal sheets wherein the identifier is read by a scanner as the metal sheets are handled or sorted by an automated control unit. Also see para [0023].
In view of Johansson, it would have been obvious to one of ordinary skill in the art to adapt Kawano, as modified by Ishikawa and Sperrer, with the automated control system having a scanner for identifying and retrieving the model of the metal plate with its identifier so that the desired heating or thermal application is conveniently and efficiently performed based on the selected model metal plate.
Claims 35-37 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable Kawano et al (US 6,002,118) in view of Ishikawa et al (US 7,156,277), Verhagen (US 6,956,189), and Travers et al (US 4,484,048) or Myhr et al (US 2004/0237622). 
Kawano shows the system claimed including a thermal forming assembly (I and II) with an induction heating coil (24) to generate heat in a heated region on a surface of a metal plate, a position device that secures and moves the thermal forming assembly along a support structure (14/11/12) wherein the position device positions the thermal forming assembly relative, and an automated control system (45) that controls the heating head and its position, including an amount of heat input, to bring the metal plate to a desired heating temperature including desired uniform heating of the heated plate. Kawano further shows for a target shape as a part forming plan using the target shape as a model including a planned path/heating line wherein Kawano teaches for the automated control system to provide heating to shape the metal plate according to the model/target shape. Also see column 8, lines 5-28. But, Kawano does not show a plurality of sensors retained by the thermal forming assembly as claimed wherein the plurality of sensors including a first sensor for monitoring a temperature of a heated region of the metal plate and a second sensor wherein an amount of energy supplied or positioning of the thermal forming assembly is controlled based on the part forming plan and the sensor data. 
Ishikawa shows it is known to provide a temperature sensor (23) that is retained or attached to a thermal forming assembly/stand, which includes a heating head (21), wherein the thermal forming assembly/stand is movable and rotatable with respect to a metal plate/workpiece (1,2) wherein the temperature sensor being fixed to the thermal forming assembly/stand remains with the thermal forming assembly when the thermal forming assembly/stand is moved relative to the workpiece.   
Verhagen shows it is known to provide an induction heating coil with a coolant flow sensor that measures the coolant flow in the induction heating coil for its safe operations.
Travers also show it is known in the art to provide a thermal heating system including a heating device and a temperature sensor (4) wherein an amount of energy such as an electric current intensity is regulated or controlled to provide a desired heating temperature. Also see column 5, lines 1-35.
Myhr shows it is known to control an amount of heating/energy of a heat source with a controller (2, 5) wherein heat contribution to workpiece such as a metal plate is controlled to provide for different bend shapes wherein higher the heat/energy, more bend distortion is made. Also, see para [0074] and [0120].
In view of Ishikawa, Verhagen, and Travers or Myhr, it would have been obvious to one of ordinary skill in the art to adapt Kawano with the automated control system to receive a sensor data including a temperature data from a temperature sensor and a coolant flow from the flow sensor so that the desired heating temperature of the metal plate can be predictably achieved by regulating or controlling an amount of energy/current supplied to the heating head while maintaining the safe operations of the induction coil wherein the heated regions of the metal plate can be further controlled to effectively manipulate the desired shape of the metal as the thermal forming assembly along with the plurality of sensors is moved or positioned relative to the metal plate and monitor and control the desired heating temperature to predictably achieve the desired metal shape. 
With respect to claims 36 and 37, Kawano shows the part forming plan that defines forming a shape of a part to be formed from the metal plate wherein the forming plan that is developed by CAD which is a computer aided design as known in the art. 
With respect to claim 40, Kawano teaches for the part forming plan using the target shape including a planned path/heating line wherein Kawano teaches for the automated control system to provide heating to shape the metal plate according to the part forming plan wherein such plane would having been predictably achieved by controlling the amount of the energy as taught by Travers and traveling the heating line/path a number of time to effectively form the planned path as a matter of routine experimentations as the position of the thermal forming assembly is controlled and regulated as shown in Kawano.  
With respect to claims 41 and 42, Kawano shows a heating line determining unit (44) that measures if there is a variation or difference in the measured shape of the metal plate curvature compared to a target shape wherein the variation or difference, as an unexpected variation in the metal plate, is adjusted via the heating point  determining unit (41) that calculates the heating points to obtain a corrected metal shape. Also see column 12, lines 10-54. 
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano in view of Ishikawa, Verhagen, and Travers or Myhr as applied to claims 35-37 and 40-42 above, and further in view of Shin et al (US 6,334,350).
Kawano in view of Ishikawa, Verhagen, and Travers or Myhr shows the system claimed except for the automated control system to control a speed of the movement of the thermal forming assembly. 
Shin shows it is known to provide a thermal forming assembly having an automated control system including a positioning device that moves a position of the thermal forming assembly wherein the movement, which would include its speed, is controlled by the automated control system. Also see column 4, lines 30-39.   
In view of Shin, it would have been obvious to one of ordinary skill in the art to adapt Kawano, as modified by Ishikawa, Verhagen, and Travers or Myhr, with the automated control system that further controls the movement of the thermal forming assembly including its speed so that the heated region can be effectively heated to the required heating temperature to manipulate shaping of the metal plate as desired. 
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawano in view of Ishikawa, Verhagen, and Travers or Myhr as applied to claims 35-37 and 40-42 above, and further in view of Johansson (US 2002/0019681). 
Kawano in view of Ishikawa, Verhagen, and Travers or Myhr shows the system claimed except for a scanner that reads an identifier of the metal plate. 
Johansson shows it is known to provide an identifier for metal sheets wherein the identifier is read by a scanner as the metal sheets are handled or sorted by an automated control unit. Also see para [0023].
In view of Johansson, it would have been obvious to one of ordinary skill in the art to adapt Kawano, as modified by Ishikawa, Verhagen, and Travers or Myhr, with the automated control system having a scanner for identifying and retrieving the model of the metal plate with its identifier so that the desired heating or thermal application is conveniently and efficiently performed based on the selected model metal plate.
Response to Arguments
Applicant’s arguments with respect to claim(s) 23 and its dependent claims have been considered but are moot because the new ground of rejection does not rely  the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that Sperrer is applied to teach for the automated control system/device that controls a position of a heating device based on a temperature of a workpiece (also, see para 0054-56) as stated in the ground of rejection. And, it is also noted that Ishikawa shows for controlling the movement of the heating head that is based on a deviation value wherein the deviation value is based on a temperature (temperature deviation).  
With respect to claim 35 and its dependent claims, it is noted that applied art shows the claimed including a plurality of sensors including a temperature sensor as taught by Ishikawa and a flow sensor as taught by Verhagen wherein the automated control system receives data from the sensors wherein an amount of energy is controlled based on a part forming plan/shape and the sensor data as stated in the ground of rejection. And, the applicant’s arguments are not deemed persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG Y PAIK/Primary Examiner, Art Unit 3761